        Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ENG BOCK CHIA, RUI GUI WU, YUE MING LIN,
 GRACE WU, CINDY LIN, XIN QIANG YU, GUI
 XIANG DONG, CHIN KOK HING, WAI HO NG,
 JIANWEI XU, and WONG KAM FOONG,             Index No.: 17-CV-5885
                                             (GHW)
                                 Plaintiffs,
                  - against -

 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,
 5127 RESTAURANT CORP. d/b/a GINGER’S,
 TUNG SHENG YEH, STEVEN C.J. TANG, KUAN
 YOKE AKOON aka “WINNIE,” TEO SU JIN,
 BENNY CHEONG, and/or other persons or entities
 affiliated with or controlled by 520 ASIAN
 RESTAURANT CORP. d/b/a CHEF YU and/or 5127
 RESTAURANT CORP. d/b/a GINGER’S and/or
 TUNG SHENG YEH, STEVEN C.J. TANG, KUAN
 YOKE AKOON aka “WINNIE,” TEO SU JIN, and/or
 BENNY CHEONG, individually,

                                             Defendants.


                                  JOINT PRETRIAL ORDER
        Pursuant to Fed. R. Civ. P. 16, the parties hereby adopt the following as their joint pretrial
order to govern the trial of this case:
   1) Names, law firms, addresses, and telephone and fax numbers of trial counsel.
Plaintiffs’ Counsel

VIRGINIA & AMBINDER LLP
LaDonna M. Lusher
Kara S. Miller
Michele A. Moreno
40 Broad Street, 7th Floor
New York, NY 10004
Phone: (212) 943-9080
Fax: (212) 943-9082

TAKE ROOT JUSTICE
Tito Sinha
Farrell Brody
Eliseo Cabrera

                                                  1
        Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 2 of 26



123 William St., 16th Floor; New York, NY 10038
Phone: (646) 459-3032
Fax: (212) 619-0653

Defendants’ Counsel

HERBERT LAW GROUP LLC
John T. Herbert, Esq.
96 Engle Street
Englewood, NJ 07631
(201) 490-4070

Jenny Shen, Esq.
J. SHEN LAW FIRM, LLC
580 Sylvan Avenue, Suite M-G
P.O. Box 1562
Englewood Cliffs, New Jersey 07632
(201) 227-8700



   2) Subject matter jurisdiction.
        The basis for subject matter jurisdiction in this matter is original federal question under 28
U.S.C. 1331, because this case is brought under the Fair Labor Standards Act, 29 USC 201 et seq.
(“FLSA”) and Defendants engaged in commerce or otherwise worked on goods or materials that
have been moved or produced for commerce, and have no less than $500,000.00 in annual gross
volume of sales made or business done. [See Stipulations of Fact and Law, ¶¶ 28-29.] This Court
also has supplemental jurisdiction over Plaintiffs’ New York Labor Law 650 et seq. and 215
(“NYLL”) claims pursuant to 28 U.S.C. § 1367 because those claims arise out of the same common
nucleus of operative fact as the federal claim and are so closely related to the federal claims that
they form part of the same case or controversy under Article III of the United States Constitution.


   3) A brief summary by each party of the claims and defenses that the party asserts
      remain to be tried, including citations to any statutes on which the party relies.
Plaintiffs’ Claims
        The individual Plaintiffs in this action worked for Defendants as servers and packers at two
restaurants, 520 Asian Restaurant Corp. d/b/a Chef Yu and 5127 Asian Restaurant Corp. d/b/a
Gingers. Plaintiffs allege that Defendants failed to pay them proper minimum wages, overtime
wages, spread of hours, made unlawful deductions from their pay, unlawfully retained their tips
and gratuities, failed to provide them legally required notices, and failed to reimburse them for the
costs of uniform maintenance. Plaintiffs bring these claims pursuant to the Fair Labor Standards

                                                  2
        Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 3 of 26



Act (FLSA) 29 U.S.C. §§ 206, 207, and New York Labor Law (NYLL) §§ 193, 195(1) and (3),
196-d, 198-1(b) and 1(d), 663 651 et seq. and 650 et seq. and 12 New York Codes, Rules and
Regulations (NYCRR) 146-1.2, 146-1.4, 146-1.6, 146-1.7, 146-1.8, 146-2.2 and 2.3. Plaintiff
Cindy Lin also alleges that she was retaliated against in violation of New York Labor Law §
215(1)(a) for filing the instant lawsuit. Each of these issues remain to be tried. Further, the parties
must try the issue of individual employer liability for Plaintiffs’ damages and Plaintiffs’
entitlement to liquidated damages. See FLSA, 29 U.S.C. §203(d), 216(b); 29 C.F.R. § 791.2(a);
NYLL §§190, 198.
Plaintiffs will not be trying the claims of Plaintiff Wong Kam Foong as she no longer wishes to
participate in this matter.


Defendants’ Defenses
        Defendant 520 Asian Restaurant Corp. d/b/a Chef Yu and 5127 Asian Restaurant Corp.
d/b/a Gingers, employed the individual Plaintiffs in this action as servers and packers at two
restaurants, 520 Asian Restaurant Corp. d/b/a Chef Yu and 5127 Asian Restaurant Corp. d/b/a
Gingers.
        While Plaintiffs make numerous allegations, they fail to make credible claims with
respect to all aspects of their employment with and payments from Defendants that potentially
impact all or many of their claims pursuant to Federal Rule of Civil Procedure 8(a)(2). Namely,
the alleged harms sustained by the Plaintiffs resulted from Plaintiffs’ own acts and/or omissions
and were not the proximate result of any act of Defendants but rather the demands of the
Plaintiffs as part of their employment relationship with Defendants.
        Plaintiffs had a duty to mitigate the harm, if any, by complying with Defendants’ time
and attendance and work rules and affirmative duty to immediately report any concerns to
Defendants, which they failed to do although they had specific knowledge to such obligations
through prior experiences. They also made specific demands as conditions of employment with
Defendants. At all relevant times, Defendants acted in good faith and had a reasonable belief that
Defendants’ conduct never at any time violated the Fair Labor Standards Act, 29 USC 201 et.
seq. or New York Labor Law 650 et. seq. but rather done in an effort to meet the demands of the
Plaintiffs.


   4) Number of trial days and whether the case is to be tried by a jury.
       Given the number of witnesses, the parties estimate that this trial will last for seven days.
This case will not be tried by a jury.




                                                  3
         Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 4 of 26



   5) Statement as to whether or not all parties have consented to trial by a magistrate
      judge.
        All parties have not consented to trial by a magistrate judge.


   6) Any stipulations or agreed statements of fact or law to which all parties consent.
        The parties agree to the following stipulations or agreed statements of facts and law:

        1.       Plaintiffs’ claims under New York Law date, at the earliest, to August 4, 2011 (6

years before the initial complaint was filed on August 4, 2017).

        2.       Plaintiffs’ claims under the Fair Labor Standards Act date, at the earliest, to August

4, 2014 (3 years before the initial complaint was filed on August 4, 2017).

        3.       Chin Kok Hing worked at Gingers as a server from at least August 4, 2011 through

April 2, 2017.

        4.       Eng Bock Chia worked at Chef Yu as a server from at least August 4, 2011 through

April 9, 2017.

        5.       Gui Xian Dong worked at Gingers as a server from January 10, 2013 to June 27,

2014.

        6.       Jian Wei Xu worked at Chef Yu as a server from at least August 4, 2011 through

April 17, 2015.

        7.       Rui Gui Wu worked at Chef Yu as a server from at least August 4, 2011 through

April 9, 2017.

        8.       Wai Ho Ng worked at Chef Yu as a server from August 1, 2013 through November

23, 2016.

        9.       Xin Quiang Yu worked at Chef Yu as a server from at least August 4, 2011 through

February 15, 2018.

        10.      Yue Ming Lin worked at Chef Yu as a server from at least August 4, 2011 through

                                                   4
           Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 5 of 26



April 9, 2017.

        11.       Cindy Lin worked at Gingers as a packer from at least August 4, 2011 through the

date that Ginger’s closed. Cindy Lin also worked at Chef Yu as a packer from June 1, 2016 through

July 31, 2017.

        12.       Grace Wu worked at Gingers as a server from at least August 4, 2011 through at

least November 30, 2012.

        13.       Plaintiffs were all employees of Gingers and/or Chef Yu.

        14.       Defendant Steven C.J. Tang was a manager of Chef Yu, had the power to hire and

fire employees, handled payroll, and had the power to address all other employee and restaurant

matters.

        15.       Defendant Benny Cheong was a manager of Gingers, had the power to hire and fire

employees, handled payroll, and had the power to address all other employee and restaurant

matters.

        16.       Defendant Teo Su Jin (a/k/a Douglas) was a manager of Chef Yu from at least

August 4, 2011 through October 2016 and during that time, he had the power to hire and fire

employees, handled payroll, and had the power to address all other employee and restaurant

matters.

        17.       Defendant Steven C.J. Tang is an employer under the FLSA for all Plaintiffs.

        18.       Defendant Steven C.J. Tang is an employer and/or agent under NY Labor Law for

all Plaintiffs.

        19.       Defendant Kuan Yoke Akoon (a/k/a Winnie) is an employer under the FLSA for

all Plaintiffs.




                                                  5
         Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 6 of 26



        20.    Defendant Kuan Yoke Akoon (a/k/a Winnie) is an employer and/or agent under

NY Labor Law for all Plaintiffs.

        21.    Defendant Benny Cheong is an employer under the FLSA for all Plaintiffs.

        22.    Defendant Benny Cheong is an employer and/or agent under NY Labor Law for all

Plaintiffs.

        23.    Defendant Tung Sheng Yeh (a/k/a Peter) is an employer under the FLSA for all

Plaintiffs.

        24.    Defendant Tung Sheng Yeh (a/k/a Peter) is an employer and/or agent under NY

Labor Law for all Plaintiffs.

        25.    Defendant Teo Su Jin (a/k/a Douglas) is an employer under the FLSA.

        26.    Defendant Teo Su Jin (a/k/a Douglas) is an employer and/or agent under NY Labor

Law.

        27.    Each of the individual Defendants is a shareholder and part owner of Defendant

520 Asian Restaurant Corp. and Defendant 5127 Restaurant Corp.

        28.    520 Asian Restaurant Corp. d/b/a Chef Yu         was, at all relevant times, an

“enterprise,” pursuant to 29 U.S.C. § 203(s)(1)(A), engaged in commerce or otherwise worked on

goods or materials that have been moved or produced for commerce, and has no less than

$500,000.00 in annual gross volume of sales made or business done.

        29.    5127 Restaurant Corp. d/b/a Gingers was, at all relevant times, an “enterprise,”

pursuant to 29 U.S.C. § 203(s)(1)(A), engaged in commerce or otherwise worked on goods or

materials that have been moved or produced for commerce, and has no less than $500,000.00 in

annual gross volume of sales made or business done.

        30.    Between August 4, 2011 and July 31, 2013 Plaintiffs were not paid overtime wages.



                                               6
        Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 7 of 26



       31.      Between August 4, 2011 and July 31, 2013 Plaintiffs were not paid spread of hours

compensation.

       32.      Between August 4, 2011 and July 31, 2013 Plaintiffs were paid a flat amount for

their hours worked on either a weekly or bi-weekly basis.



   7) A list of all trial witnesses, indicating whether or not such witnesses will testify in
      person or by deposition, and a brief summary of the substance of each witnesses’
      testimony.
       Plaintiffs expect to call the following witnesses:


                           Name                      Expected Testimony

                 Eng Bock Chia               Named Plaintiff - testimony about
                                             work at Defendants’ restaurant,
                                             hours worked, Defendants’ wage
                                             and hour, tip, notice, and uniform
                                             violations, knowledge about
                                             individual defendants. Direct
                                             testimony by affidavit.
                 Rui Gui Wu                  Named Plaintiff - testimony about
                                             work at Defendants’ restaurant,
                                             hours worked, Defendants’ wage
                                             and hour, tip, notice, and uniform
                                             violations, knowledge about
                                             individual defendants. Direct
                                             testimony by affidavit.
                 Yue Ming Lin                Named Plaintiff - testimony about
                                             work at Defendants’ restaurant,
                                             hours worked, Defendants’ wage
                                             and hour, tip, notice, and uniform
                                             violations, knowledge about
                                             individual defendants. Direct
                                             testimony by affidavit.
                 Grace Wu                    Named Plaintiff - testimony about
                                             work at Defendants’ restaurant,
                                             hours worked, Defendants’ wage
                                             and hour, tip, notice, and uniform
                                             violations, knowledge about
                                             individual defendants. Direct
                                             testimony by affidavit.

                                                 7
Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 8 of 26



      Cindy Lin            Named Plaintiff - testimony about
                           work at Defendants’ restaurant,
                           hours worked, Defendants’ wage
                           and hour, tip, notice, and uniform
                           violations, knowledge about
                           individual defendants. Also
                           testimony about retaliation claim
                           and events after this lawsuit was
                           filed. Direct testimony by affidavit.
      Xin Qiang Yu         Named Plaintiff - testimony about
                           work at Defendants’ restaurant,
                           hours worked, Defendants’ wage
                           and hour, tip, notice, and uniform
                           violations, knowledge about
                           individual defendants. Direct
                           testimony by affidavit.
      Gui Xiang Dong       Named Plaintiff - testimony about
                           work at Defendants’ restaurant,
                           hours worked, Defendants’ wage
                           and hour, tip, notice, and uniform
                           violations, knowledge about
                           individual defendants. Direct
                           testimony by affidavit.
      Chin Kok Hing        Named Plaintiff - testimony about
                           work at Defendants’ restaurant,
                           hours worked, Defendants’ wage
                           and hour, tip, notice, and uniform
                           violations, knowledge about
                           individual defendants. Direct
                           testimony by affidavit.
      Wai Ho Ng            Named Plaintiff - testimony about
                           work at Defendants’ restaurant,
                           hours worked, Defendants’ wage
                           and hour, tip, notice, and uniform
                           violations, knowledge about
                           individual defendants. Direct
                           testimony by affidavit.
      Jianwei Xu           Named Plaintiff - testimony about
                           work at Defendants’ restaurant,
                           hours worked, Defendants’ wage
                           and hour, tip, notice, and uniform
                           violations, knowledge about
                           individual defendants. Direct
                           testimony by affidavit.
      Irayda Perez         Virginia & Ambinder, LLP’s junior
                           forensic analyst, expected to testify

                              8
        Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 9 of 26



                c/o Virginia &               as a fact witness about Plaintiffs’
                Ambinder, LLP                damages and the creation of
                40 Broad Street, 7th floor   Plaintiffs’ damages chart. Direct
                New York, New York           testimony by affidavit.
                10004


                Chen-Wha Cheng aka           Defendants’ payroll and accounting
                David Cheng                  practices; audits conducted of
                                             Defendants’ business; Defendants’
                                             tax records; Defendants’ financials
                                             Testimony by deposition.

                Steven C.J. Tang             Testimony about Defendants’
                                             payroll, time keeping and
                                             accounting practices; Plaintiffs’
                                             work at Defendants’ restaurants.
                                             Testimony by deposition.

                Benny Cheong                 Testimony about Defendants’
                                             payroll, time keeping and
                                             accounting practices; Plaintiffs’
                                             work at Defendants’ restaurants;
                                             Defendants’ wage and hour,
                                             policies and practices; Cindy Lin’s
                                             work schedule. Testimony by
                                             deposition.
                Teo Su Jin (“Douglas”)       Testimony about hiring at the
                                             restaurants and Plaintiffs’ work at
                                             Defendants’ restaurants. Testimony
                                             by deposition.


Defendants expect to call the following witnesses
 Steven C.J. Tang                                    Named Defendant – testimony about policies,
                                                     procedures and practices with respect to
                                                     payroll and employee schedules, including
                                                     hours worked by Plaintiffs, as well as the
                                                     policies, procedures and practices of
                                                     assigning duties and tasks, tips and tip-
                                                     sharing, and uniforms; knowledge of
                                                     individual Plaintiffs after June 2013. In
                                                     person.
 Kuan Yoke Akoon (“Winnie”)                          Named Defendant – testimony about
                                                     Defendant’s lack of knowledge as it relates to


                                                 9
      Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 10 of 26



                                                    the wage and hour aspects of the allegations.
                                                    In person.
 Benny Cheong                                       Named Defendant – testimony about policies,
                                                    procedures and practices with respect to
                                                    payroll and employee schedules, including
                                                    hours worked by Plaintiffs, as well as the
                                                    policies, procedures and practices of
                                                    assigning duties and tasks, tips and tip-
                                                    sharing, and uniforms; knowledge of
                                                    individual Plaintiffs. In person.
 Mark H. Wander, CPA                                Herbert Law Group’s fact witness, expected
 c/o Herbert Law Group, LLC                         to testify about Plaintiffs’ actual damages and
 96 Engle Street                                    what if any payments are owed by way of
 Englewood, NJ 07631                                Federal or New York wage and hour laws.
 Chen-Wha Cheng aka David Cheng                     Defendants’ accountant – expected to testify
                                                    about Defendants’ payroll and accounting
                                                    practices, tax records and financials. In
                                                    person.




   8) A designation by each party of deposition testimony to be offered in its case in chief
      and any counter-designations and objections by any other party.


      Deposition testimony offered by Plaintiffs:
Deposition testimony of Chen Wha (David) Cheng
 22:6-8         Q. Are you licensed as a Certified Public Accountant?
                A. Yes.
 35:14-18       Q. How about Kuan Yoke Akoon?
                A. So, she was a contact for one of the restaurants.

                Q. Do you remember which one?
                A. Ginger. I think it was Ginger.

 36:14-37:2     Q. Has Kuan ever been a client of yours?
                A. Yes.

                Q. For how long?
                A. It was a few years ago, after she began managing for a restaurant.

                Q. Did you say that was a few years ago?
                A. It was for a restaurant that existed
                more than ten years ago. Then, two to three

                                               10
     Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 11 of 26



             years after its existence, it became my client.

             Q. What was the name of that restaurant?
             A. That's Ginger.

             Q. So, Kuan managed Ginger's?
             A. Yes
37:14-38:4   A. Benny Cheong is the manager of Ginger. And Teo is the manager for 520.
             Q. Okay. That's fine. Then what about Kuan; what restaurant was she the
             manager for?
             A. Which one is Kuan?
             Q. Kuan Yoke Akoon.

             A. Ginger.
             Q. Also Ginger?

             THE WITNESS: (In English.) Ginger, yes. Kuan is Ginger. Kuan is Ginger.
             Teo is 520.

             Q. And Benny?
             THE WITNESS: (In English.) Benny is 5127.
48:12-18;    Q. So, for example, on page two of Exhibit Cheng 2, which is dated August 19,
49:13-19     14 2013, it says that, “Please be advised that our company regularly withdrew
52:1-4       cash from our bank to pay the company's off-book restaurant worker and some
52:25-53:7   other expenses needed to be paid by cash.”...

             Q. So, how would you put into the tax return the cash paid to the off-book
             restaurant worker?
             A. It would be different in different years, and there's no set rule where to
             allocate. Sometimes it can be allocated into repair or food cost or supplies or
             payroll.

             Q. Didn't you testify that you prepared those letters in Cheng Exhibit 2?
             A. Yes, I prepared them.

             Q. Okay. But if the off-book restaurant workers expense was allocated into
             something like supplies or food expense, then that number would not be
             included within the total for employee payroll to be reported, correct?
             A. That's correct. It would not be included in the 941.
53:8-54:5    Q. It looks like on a couple of these letters, for example, in March of 2012, you
             prepared a letter that says, "Please be advised that our company paid
             approximately $150,000 expenses in cash during the year 2011. Please allocate
             these expenses into different category (cash worker compensation, kitchen
             supplies, pest control, advertising, etc.) as our discussion in preparing the
             company's tax return" (handing).So, is that $150,000 in cash that you had to
             allocate into different categories for the entire year?

                                             11
      Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 12 of 26



             A. Yes.

             Q. How would you decide how to allocate it?
             A. As mentioned before, I don't have a set rule; for example, what percentages
             are allocated into different categories.

             Q. Okay. It could be different every time?
             A. Correct.
54:14-55:3   Q. For example, on this one dated March 2015, "Please be advised that our
             company paid $100,000 expenses in cash during the period in 01/01/2014 and
             12/31/2014. And our company paid most of our employees' payroll taxes.
             Please allocate these expenses into different category." So, it's the same
             situation; it's the cash expenses for an entire year to be allocated?...
             A. Yes
60:6-13      Q. You testified earlier that you would process the payroll for 520 Asian
             Restaurant Corp., correct?
             A. Yes.

             Q. How often would you do that?
             A. It depends on how often they need it; every two weeks or every week. I
             believe that 520 has it for every two weeks.
75:4-12      Q. When these two companies would give you the information verbally, would
             this be information about how many hours their employees worked, for
             example?
             A. No.

             Q. What kind of information would they give you verbally?
             A. As I recall, there were figures for this salary, how much the figure would be.
99:7-13      A. So, I'm not aware of what's being paid between gross and net pay.

             Q. Okay. You just know that you are supposed to make sure they get $300
             reported net pay?

            THE WITNESS: (In English.) On the check, yes.
102:4-103:2 Q. So, you did not receive documents that had employee signatures on them?
            A. No.

             Q. Because Steven testified at his deposition that he would give you these types
             of documents in Exhibit 6 so that you could calculate the total hours and total
             tips to give the employees a check.

             A. I don't know about his testimony, but what I received were total figures of
             these, the total hours, just like in this report.

             Q. And you are referring to Cheng 3?
             A. Yes.

                                            12
      Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 13 of 26




              Q. It's your testimony that Steven is incorrect, that he didn't give you the reports
              like Plaintiffs' Exhibit 6?
              A. I don't know what he did. It's not for me to answer what he did.

              Q. But he testified that you calculated the total hours and total tips. Are you
              saying that is incorrect?
              A. It's incorrect, to the best of my knowledge...
 104:5-20     Q. I just have a simple question; did you ever calculate the hours and the pay
              that was given to the employees at Chef Yu?
              A. No, in the regular or general sense, but I am not sure if they were any
              exceptions.

              Q. Did you ever calculate the hours and the pay for Ginger's, for the employees
              at Ginger's?
              A. Not in my regular service or in general. There may have been one or two
              exceptions. That, I do not know. But on a regular basis, I have not done so.

              Q. On a regular basis, you would just write down numbers that were told to
              you; is that correct?
              A. Correct.
 111:12-18    Q. Was there a time when the company started to pay using an hourly rate?
              A. I believe so. When they told me the number of hours, I would use the
              number of hours. If they didn't tell me the number of hours, they gave me
              figures. Then, I would use the figures.


Deposition of Benny Cheong
 63:10-15     Q. Well, if you are not there, who do the workers go to if they have an issue?
              A. If it is just one or two days like a day off, there would be no one in charge.
              But if it is a long vacation, then Winnie would
              take my place or come in and help.
 76:17-79:2   Q. Did you ever have any discussions with Steve or Peter about how much the
              workers at Ginger's were being paid?
              A. During meetings, yes. We did talk about that. And after 2013, we just follow
              the hourly rate.

              Q. What would you discuss at these meetings about the wages?
              A. Can you repeat that?

              Q. You said that you would discuss the wages with Steven and Peter at the
              meetings.
              A. Yes.

              Q. And then in 2013, you decided to give the hourly rate. What else would you
              discuss about the wages at these meetings?

                                              13
     Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 14 of 26



           A. You mean besides the wages or --

           Q. Just in addition, besides giving the hourly rate in 2013, did you discuss
           anything else with respect to the wages?
           A. No.

           Q. Winnie was also present at these meetings?
           A. Yes.

           Q. Did you ever have any other discussions with Winnie about the wages that
           were paid to the workers at Ginger's?
           A. At the meeting we spoke about that. Everybody heard it. Everyone knows it.

           Q. When you say, "we spoke about that," you mean about paying the workers
           an hourly rate beginning in 2013?
           A. Correct.
82:21-25   Q. Prior to 2013, were the servers paid a flat amount instead of an hourly rate?
           A. Correct.

           Q. Do you recall how much that was?
           A. Six hundred a month.
84:18-24   Q. Then how about the packers? You said that they were paid two times a
           month, a flat amount. How much did they get?

           A. The packers -- so, we have of a beginning price when we just opened. And
           then from there on, it has been increasing a little bit by -- a little by a little.
85:7-15    Q. The packers who worked at nighttime would also receive a portion of the
           tips from the servers?
           A. About ten to $20.00. It depends. Every day it is different.

           Q. When you said, "at nighttime," does that mean just from the dinner shift?
           A. Yes. From three to ten.

86:7-18    Q. ...Did the packers get checks or cash or both?
           A. When?

           Q. 2011 until today.
           A. From 2011 until mid-2017, between June and July, it was partial cash and
           partially checks.

           Q. Then what happened in mid-2017?
           A. From that point on, it changed to pay by hours.

           Q. In mid-2017?
           A. Yes. Correct.
89:14-21   Q. How is payroll prepared?

                                            14
     Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 15 of 26



             A. Every week I would write down how much hours they have worked. I
             provide these (sic) information to my accountant and then the accountant would
             generate the payroll and then we would write the check out.

             Q. Is this accountant David Chen?
             A. Correct
90:23-91:9   Q. Between just 2011 and today, did the restaurant record the hours worked by
             the employees?
             A. After 2013, there was.

             Q. After 2013, the restaurant recorded the hours worked by the employees?
             A. Yes.

             Q. Prior to 2013, did the restaurant record the hours?
             A. No, but they have their schedule. So, they know how many hours they have
             worked.
94:15-19     Q. Did the employees receive breaks?
             A. Before 2013, there were lunch hours, dinner hours or meal hours, mealtimes.
             But there were no break times. But after 2013, there were mealtimes and there
             was break time.
97:15-98:4   Q. Do you know if there was a policy at Ginger's that if there was a cash
             register shortage, that the servers would have to pay for that from their tips?
             A. Generally speaking, there is no policy. Usually, if someone eat and dash or
             they run away from the bill, basically, I would just void the bill and it is on the
             house. And if this happens often or like twice a day, then I would make them
             pay half of the meal, half of the bill.

             Q. When you say, "them," do you mean the server?
             A. Correct.
125:11-16    Q. Do you know who Cindy Lin is?
128:13-      A. Yes, I do.
129:18
             Q. Who is she?
             A. She is one of the packers downstairs.

             Q. Did you hire her?
             A. Yes. ...

             Q. Did her schedule also change?
             A. Correct.

             Q. To what?
             A. It became every week, 40 hours every week.

             Q. Why was it changed to 40 hours a week every week?
             A. Ever since we got the lawsuit.

                                             15
       Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 16 of 26




               Q. Her schedule was changed as a result of the lawsuit?
               A. Correct.

               Q. Did you decide to change her schedule?
               A. Correct.

               Q. Did you consult with Steven and Peter and Winnie about changing her
               schedule?
               A. Yes, we did discuss.

               Q. What did you discuss about changing her schedule?
               A. Because ever since we changed to -- because ever since we got the lawsuit,
               we changed by hourly rate. That is why we changed to hours.

               Q. You are talking about, when you say, "the lawsuit," you mean this lawsuit
               that you are currently defending?
               A. Yes. Correct.

               Q. This is what you discussed with Peter and Steven and Winnie?
               A. Correct.

               Q. Did you also discuss with Peter and Steven and Winnie the change in
               Cindy's pay?
               A. Of course there is change to the wages because of the payment method has
               became from a flat rate changing to hourly rate.

               Q. Basically, you discussed the change in Cindy's schedule and her hourly rate
               with Steven and Winnie and Peter?
               A. Yes.


Deposition of Steven C.J. Tang
 40:14-41:5 Q. ...When is the last time you can recall that all the shareholders had a
 42:19-43:14 meeting?
             A. It is not really a shareholder meeting. It is more like people who manages or
             has a part in managing the restaurant, we will meet.

               Q. So, usually, when you are talking about these meetings, it is you and Peter
               and Winnie and Douglas and Benny, correct?
               A. Yes.

               Q. Where would these meetings be held usually?
               A. In the beginning, we would host it in Chef Yu. And currently, we are hosting
               it on 77th Street and Amsterdam Avenue in a restaurant...


                                              16
     Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 17 of 26



           Q. What do you guys discuss at the meetings?
           A. We mostly talked about the operational stuff, about the restaurant. And we
           are not really tight or serious. We are more of a conversation or discussion.

           Q. So, when you say the operations of the restaurant, can you just give me a
           few examples.
           A. Like the pricing of the restaurant. Like preparations for the Health
           Department inspections. In most cases, there aren't many things to talk about.
           Most.

           Q. How often do you hold these meetings?
           A. Once a month.

           Q. Do you ever talk about any other restaurant besides Chef Yu?
           A. Yes.

           Q. Which one?
           A. Ginger's.

68:3-15    Q. Do you know who decided to promote Douglas to be the manager of Chef
           Yu?
           A. I think it was Peter.

           Q. Did you have any input in that decision?
           A. No. I was not involved, because I was not involved in any work with Ginger
           and Douglas worked for Benny for a year. Once he knew about that we were
           going start another restaurant next to Ginger, he just volunteered to be the
           manager and then he went through Benny. Benny went through Peter and Peter
           agreed; that is how it happened.
74:7-12    Q. What time does the late shift leave?
           A. Normally, they leave at 10:30. But sometimes, maybe a quarter after that,
           which is 10:45, the latest. Maybe like once in a year or once for a long time,
           maybe, they leave at like 11:00.
80:18-25   A. Basically, I just get information regarding labor laws from the attorney
           during the time.
           Q. Who was that attorney?
           A. Jenny Shen. One is called Larry. I don't know the last name. Peter hired him.
           He was hired by Peter. Larry, I don't know the last name.
95:8-15    A. So, before I came in 2006, during the busy hours, which is lunchtime, the
           packer would not be doing packing work; it would be helping the servers do
           service work.
           Q. When you came in 2016, you changed that so that the packer was only doing
           packing work?
           A. Correct.
109:1-16   Q. When did you put a time clock in?


                                          17
       Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 18 of 26



               A. Three to four months or four to five 4 months. I am not very sure of the
               number. Because I thought of that, we should have it. So, I had it installed.

               Q. When you say, "Three to four months or four to five months," is that three to
               four or four to five months ago?
               A. Yes. Three to four months or four to five months ago.

               Q. So, approximately, like March or April of 2018?
               A. I can't be sure.

               Q. But approximately?
               A. Yes, approximately.
 120:6-18      Q. Were servers always paid an hourly wage or were they ever paid a salary?
               A. So, since before 2013, August -- before August of 2013 we didn't know
               anything about labor law. We would just follow the market. Usually people pay
               how much and we will pay monthly how much the waiter would get paid. But
               after August of 2013, then we started going by the labor law.

               Q. So, prior to August of 2013, servers would just get flat salary; is that
               correct?
               A. Yes. They would get their base amount.
 123:10-20     Q. ...I am saying that if I came into your restaurant and I ate and I took off
               without paying the check, would the server have to pay for the meal if I left
               without paying for it?
               A. Yes. Because it is their responsibility to present the check and to collect
               whatever it is, cash or credit card to collect it back from the customer. And also,
               it prevents them from taking cash on their own for themselves. That is what the
               restaurant would do.
 139:14-20     A. So, each person will have their own schedule. So, everyone knows their
               weekly schedule. So, let's say this particular person works 38 hours,
               supposedly, they scheduled 38 hours of work this week. If nothing else has
               happened, then this is what the hours will be for him for the week.


Deposition transcript of Su Jin Teo (Douglas)
 32:5-13       Q. We spoke about the responsibility that you had as manager of Chef Yu
               which included scheduling and training the servers, packers, cashiers, and
               delivery workers; is that right?
               A. Yes.

               Q. Did you ever share these responsibilities with any other employee?
               A. Yes.

               Q. Who else did you share these responsibilities with?
               A. Benny.


                                               18
      Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 19 of 26



35:8-13         Q. Who made the decision to give you a raise at the times that you received a
                raise?
                A. Shareholders.

                Q. Was that all the shareholders of Chef Yu or only some?
                A. All.
91:19-25        Q. Did the servers fill in every day that they worked or did they wait and fill it
                out after they had already worked for the entire month?
                A. Very few of them would fill in every day. Normally they would fill in every
                three to five days.




  9) A list by each party of exhibits to be offered in its case in chief, with a description of
     the type of objection, if any, for each exhibit.

     Plaintiffs’ Trial Exhibits

          1    Eng Bock Chia - Payroll Records                                     CHIA CHEF YU
                                                                                   0002 – 0054
          2    Eng Bock Chia - Employee Record from August 2013                    CHIA CHEF YU
                                                                                   0128
          3    Eng Bock Chia - Pay Acknowledgments and Timesheets                  CHIA CHEF YU
                                                                                   0056 - 0127
          4    Yue Ming (Wendy) Lin - Payroll Records                              CHIA CHEF YU
                                                                                   0002 – 0040
          5    Yue Ming (Wendy) Lin - Employee Record from August 2013             LIN CHEF YU
                                                                                   0109
          6    Yue Ming (Wendy) Lin - Pay Acknowledgments and                      LIN CHEF YU –
               timesheets                                                          0041 - 0108
          7    Rui Gui (Annie) Wu - Payroll Records                                WU CHEF YU
                                                                                   0001 – 0067
          8    Rui Gui (Annie) Wu - Employee Record from August 2013               WU CHEF YU
                                                                                   0140
          9    Rui Gui (Annie) Wu - Pay Acknowledgements and timesheets            WU CHEF YU
                                                                                   0069 – 0139
          10   Wai Ho Ng - Payroll Records                                         NG CHEF YU
                                                                                   0001 – 0038
          11   Wai Ho Ng Pay Acknowledgements and Timesheets                       NG CHEF YU
                                                                                   0040 – 0094
          12   Xin Quiang (Kenny) Yu - Payroll Records                             NG CHEF YU
                                                                                   0001 – 0068
          13   Xin Quiang (Kenny) Yu - Employee Record August 2013                 YU CHEF YU
                                                                                   0151


                                                19
Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 20 of 26



 14   Xin Quiang (Kenny) Yu - pay acknowledgements and                    YU CHEF YU
      timesheets                                                          0070 – 0150
 15   Jian Wei (Kent) Xu - Payroll Records                                XU CHEF YU
                                                                          0001 – 0054
 16   Jian Wei (Kent) Xu - Employee Record August 2013                    XU CHEF YU
                                                                          0091
 17   Jian Wei (Kent) Xu - pay acknowledgements and timesheets            XU CHEF YU
                                                                          0055 – 0090
 18   Grace Wu - payroll records                                          WU GINGERS
                                                                          0001 – 0025
 19   Grace Wu - pay acknowledgments                                      WU GINGERS
                                                                          0049 – 0050
 20   Cindy Lin - Payroll records                                         LIN GINGERS
                                                                          0001 – 0037
 21   Cindy Lin - Pay acknowledgements and timesheets and                 LIN GINGERS
      schedule                                                            0039 – 0046; Lin
                                                                          000019
 22   Cindy Lin – photographs taken with cell phone of workers            CLIN 0021, 0026
      being paid with cash Bates Nos. CLIN 0021 and 0026
 23   NLRB Charge and Cindy Lin Paperwork                                 CHIA-0074 – 0076;
                                                                          CLIN 0030 – 0032
 24   Gui Xiang Dong - Payroll Records                                    DONG GINGERS
                                                                          0001 – 0012
 25   Gui Xiang Dong - Employee Record August 2013                        DONG GINGERS
                                                                          0086
 26   Gui Xiang Dong - Pay acknowledgments and timesheets                 DONG GINGERS
                                                                          0014 – 0085
 27   Kok Hing Chin - Payroll Records                                     CHIN GINGERS
                                                                          0002 – 0034
 28   Kok Hing Chin - Employee Record August 2013                         CHIN GINGERS
                                                                          0255
 29   Kok Hing Chin - Pay Acknowledgments and Timesheets                  CHIN GINGERS
                                                                          0049 – 0254
 30   CHEF YU 0001 Employee Employment History                            CHEF YU 0001
 31   Plaintiffs’ Second Amended Complaint                                P000124 - 000157
 32   Defendants’ Answer to Second Amended Complaint                      P000158 - 000175
 33   Defendants’ Rule 26 Disclosures                                     P000176 - 000181
 34   Defendants’ Responses to Plaintiffs’ Requests for Production        P000182 - 000196
 35   Defendants’ Responses to Plaintiffs’ First Set of Interrogatories   P000197 - 000207
 36   Incorporation Records for Corporate Defendants                      CHEF YU 0002 –
                                                                          0013
 37   GINGERS-Lease Termination & Surrender Agrmnt                        GINGERS LEASE
                                                                          TERM 0001 – 0008
 38   Chen Wha (David) Cheng Deposition Exhibit 2                         P000208 - 000219
 39   Chen Wha (David) Cheng Deposition Exhibit 3                         P000220 - 000232


                                       20
Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 21 of 26



 40   Chen Wha (David) Cheng Deposition Exhibit 6                 CHIA-0001;
                                                                  YMLIN 0004
 41   Trial opinion and order from Yan v. 520 Asian Rest. Corp._  P000233 – 000242
      2014 U.S. Dist. LEXIS 174259 (S.D.N.Y. Dec. 17, 2014)
 42   IRS Letter to 520 Asian Rest. Corp.                           P000109 – 123
 43   Plaintiffs’ Damage Calculation Spreadsheets, including        P000243 - 000337
      spreadsheets compiling payroll records produced by Defendants
 44   Wai Ho Ng - W-2 Forms                                         NG CHEF YU
                                                                    0006 – 0039
 45   Rui Gui (Annie) Wu - W-2 Forms                                WU CHEF YU
                                                                    0027 – 0068
 46   Jian Wei (Kent) Xu - W-2 Forms                                XU CHEF YU
                                                                    0014 – 0050
 47   Xin Quiang (Kenny) Yu - W-2 Forms                             YU CHEF YU
                                                                    0027 – 0069
 48   Grace Wu - W-2 form                                           WU GINGERS
                                                                    0026
 49   Yue Xian (Cindy) Lin - W-2 Forms                              LIN GINGERS
                                                                    0012 – 0038
 50   Gui Xiang Dong - W-2 forms                                    DONG GINGERS
                                                                    0007 – 0013
 51   Kok Hing Chin - W-4 Form filled out and 1099 Forms            CHIN GINGERS
                                                                    0001 – 0026
 52   Yue Ming (Wendy) Lin - 1099 forms                             LIN CHEF YU
                                                                    0001 – 0028
 53   Eng Bock Chia - 1099 and W-2 Forms                            CHIA CHEF YU
                                                                    0001 - 0055

Defendants’ Trial Exhibits
 Exhibit             Description                              Bates No.
   No.
 1       Eng Bock Chia – 1099s & W-2s                CHIA CHEF YU 0001
                                                     CHIA CHEF YU 0022
                                                     CHIA CHEF YU 0033
                                                     CHIA CHEF YU 0044
                                                     CHIA CHEF YU 0055
 2         Eng Bock Chia – Payroll History Reports   CHIA CHEF YU 0002-0008
                                                     CHIA CHEF YU 0009-0014
                                                     CHIA CHEF YU 0015-0021
                                                     CHIA CHEF YU 0023-0032
                                                     CHIA CHEF YU 0034-0043
                                                     CHIA CHEF YU 0045-0054
 3         Eng Bock Chia – Pay Acknowledgments       CHIA CHEF YU 0059-0062
                                                     CHIA CHEF YU 0116-0120
                                                     CHIA CHEF YU 0125-0127

                                     21
Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 22 of 26



4       Eng Bock Chia – Timesheets               CHIA CHEF YU 0063-0115
                                                 CHIA CHEF YU 0120-0124
5       Eng Bock Chia – Pay Stubs                CHIA 0001-0072
6       Eng Bock Chia – Employee Record          CHIA CHEF YU 0128
7       Yue Ming Lin – 1099s                     LIN CHEF YU 0001
                                                 LIN CHEF YU 0007
                                                 LIN CHEF YU 0017
                                                 LIN CHEF YU 0028
8       Yue Ming Lin – Payroll History Reports   LIN CHEF YU 0002-0006
                                                 LIN CHEF YU 0008-0016
                                                 LIN CHEF YU 0018-0027
                                                 LIN CHEF YU 0029-0040
9       Yue Ming Lin – Pay Acknowledgments       LIN CHEF YU 0044-0045
                                                 LIN CHEF YU 0046-0047
                                                 LIN CHEF YU 0048-0050
                                                 LIN CHEF YU 0056-0059
                                                 LIN CHEF YU 0071-0075
                                                 LIN CHEF YU 0089-0092
                                                 LIN CHEF YU 0105-0106
10      Yue Ming Lin - Timesheets                LIN CHEF YU 0051-0055
                                                 LIN CHEF YU 0060-0070
                                                 LIN CHEF YU 0076-0088
                                                 LIN CHEF YU 0093-0104
                                                 LIN CHEF YU 0107-0108
11      Yue Ming Lin – Pay Stubs                 YMLIN 0005-0064
12      Yue Ming Lin – Employee Record           LIN CHEF YU 0109
13      Wai Ho Ng – Payroll History Reports      NG CHEF YU 0001-0005
                                                 NG CHEF YU 0007-0017
                                                 NG CHEF YU 0019-0028
                                                 NG CHEF YU 0030-0037
14      Wai Ho Ng – W-2s                         NG CHEF YU 0006, 0018,
                                                 0029, 0039
15      Wai Ho Ng – Pay Acknowledgments          NG CHEF YU 0040-0041
                                                 NG CHEF YU 0047-0050
                                                 NG CHEF YU 0062-0066
                                                 NG CHEF YU 0080-0082
16      Wai Ho Ng – Timesheets                   NG CHEF YU 0042-0046
                                                 NG CHEF YU 0051-0061
                                                 NG CHEF YU 0067-0079
                                                 NG CHEF YU0083-0094
17      Wai Ho Ng – Pay Stubs                    NG 0001-0047
18      Rui Gui Wu – Payroll History Reports     WU CHEF YU 0001-0013
                                                 WU CHEF YU 0014-0026
                                                 WU CHEF YU 0028-0035
                                                 WU CHEF YU 0037-0046
                                                 WU CHEF YU 0048-0057

                                    22
Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 23 of 26



                                                 WU CHEF YU 0059-0067
19      Rui Gui Wu – W-2s                        WU CHEF YU 0027
                                                 WU CHEF YU 0036
                                                 WU CHEF YU 0047
                                                 WU CHEF YU 0058
                                                 WU CHEF YU 0068
20      Rui Gui Wu – Timesheets                  WU CHEF YU 0078-0082
                                                 WU CHEF YU 0088-0098
                                                 WU CHEF YU 0103-0115
                                                 WU CHEF YU 0120-0132
                                                 WU CHEF YU 0136-0139
21      Rui Gui Wu – Pay Acknowledgments         WU CHEF YU 0071-0072
                                                 WU CHEF YU 0073-0074
                                                 WU CHEF YU 0075-0077
                                                 WU CHEF YU 0083-0087
                                                 WU CHEF YU 0099-0102
                                                 WU CHEF YU 0116-0119
                                                 WU CHEF YU 0133-0135
22      Rui Gui Wu – Pay Stubs                   RGWU 0001-0066
23      Rui Gui Wu – Employee Record             WU CHEF YU 0140
24      Jian Wei Xu – Payroll History Reports    XU CHEF YU 0001-0013
                                                 XU CHEF YU 0015-0028
                                                 XU CHEF YU 0030-0038
                                                 XU CHEF YU 0040-0049
                                                 XU CHEF YU 0051-0054
25      Jian Wei Xu – W-2s                       XU CHEF YU 0014
                                                 XU CHEF YU 0029
                                                 XU CHEF YU 0039
                                                 XU CHEF YU 0050
26      Jian Wei Xu – Pay Acknowledgments        XU CHEF YU 0058-0059
                                                 XU CHEF YU 0060-0061
                                                 XU CHEF YU 0062-0064
                                                 XU CHEF YU 0070-0073
                                                 XU CHEF YU 0085-0086
27      Jian Wei Xu – Timesheets                 XU CHEF YU 0065-0069
                                                 XU CHEF YU 0074-0084
                                                 XU CHEF YU 0087-0090
28      Jian Wei Xu – Employee’s Record          XU CHEF YU 0091
29      Xin Qiang Yu – Payroll History Reports   YU CHEF YU 0001-0016
                                                 YU CHEF YU 0017-0026
                                                 YU CHEF YU 0028-0035
                                                 YU CHEF YU 0037-0045
                                                 YU CHEF YU 0047-0058
                                                 YU CHEF YU 0060-0068
30      Xin Qiang Yu – W-2s                      YU CHEF Y 0027
                                                 YU CHEF YU 0036

                                   23
Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 24 of 26



                                                 YU CHEF YU 0046
                                                 YU CHEF YU 0059
                                                 YU CHEF YU 0069
31      Xin Qiang Yu – Pay Acknowledgments       YU CHEF YU 0076-0078
                                                 YU CHEF YU 0079-0080
                                                 YU CHEF YU 0081-0083
                                                 YU CHEF YU 0089-0092
                                                 YU CHEF YU 0104-0107
                                                 YU CHEF YU 0121-0125
                                                 YU CHEF YU 0139-0143
32      Xin Qiang Yu – Timesheets                YU CHEF YU 0084-0088
                                                 YU CHEF YU 0093-0103
                                                 YU CHEF YU 0108-0120
                                                 YU CHEF YU 0126-0138
                                                 YU CHEF YU 0144-0150
33      Xin Qiang Yu – Pay Stubs                 YU 0001-0047
34      Xin Qiang Yu – Employee’s Record         YU CHEF YU 0151
35      Chef Yu – Employee Employment History    CHEF YU 0001
36      Kok Hing Chin – 1099s & W-4              CHIN GINGERS 0001
                                                 CHIN GINGERS 0007
                                                 CHIN GINGERS 0017
                                                 CHIN GINGERS 0026
                                                 CHIN GINGERS 0088
37      Kok Hing Chin – Payroll History Reports  CHIN GINGERS 0002-0006
                                                 CHIN GINGERS 0008-0016
                                                 CHIN GINGERS 0018-0025
                                                 CHIN GINGERS 0027-0034
38      Kok Hing Chin – Pay Acknowledgments      CHIN GINGERS 0063-0065
39      Kok Hing Chin – Timesheets               CHIN GINGERS 0066-0087
                                                 CHIN GINGERS 0089-0140
                                                 CHIN GINGERS 0141-0190
                                                 CHIN GINGERS 0191-0241
                                                 CHIN GINGERS 0242-0254
40      Kok Hing Chin – Pay Stubs                HING 0001-0030
41      Kok Hing Chin – Employee’s Record        CHIN GINGERS 0255
42      Gui Xiang Dong – Payroll History Reports DONG GINGERS 0001-0006
                                                 DONG GINGERS 0008-0012
43      Gui Xiang Dong – W-2s & W-4s             DONG GINGERS 0007
                                                 DONG GINGERS 0013
                                                 DONG GINGERS 0036
44      Gui Xiang Dong – Pay Acknowledgments & DONG GINGERS 0014-0035
        Timesheets                               DONG GINGERS 0037-0085
45      Gui Xiang Dong – Pay Stubs               DONG 0001-0013
46      Gui Xiang Dong – Employee’s Record       DONG GINGERS 0086
47      Cindy Lin – Payroll History Reports      LIN GINGERS 0001-0004
                                                 LIN GINGERS 0005-0011

                               24
        Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 25 of 26



                                                                   LIN GINGERS 0013-0018
                                                                   LIN GINGERS 0020-0024
                                                                   LIN GINGERS 0026-0031
                                                                   LIN GINGERS 0033-0037
         48         Cindy Lin – W-2s                               LIN GINGERS 0012
                                                                   LIN GINGERS 0019
                                                                   LIN GINGERS 0025
                                                                   LIN GINGERS 0032
                                                                   LIN GINGERS 0038
         49         Cindy Lin – Pay Acknowledgments                LIN GINGERS 0039
                                                                   LIN GINGERS 0040
                                                                   LIN GINGERS 0041
                                                                   LIN GINGERS 0042
                                                                   LIN GINGERS 0043
                                                                   LIN GINGERS 0044
                                                                   LIN GINGERS 0046
         50         Cindy Lin – Pay Stubs                          CLIN 0001-0017
         51         Cindy Lin – Kitchen Schedule                   LIN GINGERS 0045
         52         Grace Wu – Payroll History Reports             WU GINGERS 0001-0012
                                                                   WU GINGERS 0013-0025
         53         Grace Wu – W-2s                                WU GINGERS 0026
         54         Grace Wu – Pay Acknowledgments                 WU GINGERS 0049
                                                                   WU GINGERS 0050
         55         Grace Wu – Pay Stubs                           GWU 0001-0005
         56         Plaintiffs’ Second Amended Complaint
         57         Defendants’ Answer to Second Amended
                    Complaint
         58         Plaintiffs’ Rule 26 Disclosures

    10) A statement of damages claimed and any other relief sought, including the manner
        and method used to calculate any claimed damages and a breakdown of the
        elements of such claimed damages.
        Plaintiffs allege that Defendants failed to pay them proper minimum wages, overtime
wages, spread of hours, made unlawful deductions from their pay, unlawfully retained their tips
and gratuities, failed to provide them legally required notices, and failed to reimburse them for
the costs of uniform maintenance. Plaintiff Cindy Lin also alleges that she was retaliated against
in violation of New York Labor Law § 215(1)(a) for filing the instant lawsuit. Plaintiffs refer the
Court to Plaintiffs’ Trial Exhibit 43, which contains spreadsheets for each Plaintiff with damage
calculations. Plaintiffs also refer the Court to the direct examination declaration testimony of
Irayda Perez explaining the spreadsheets and the method used to calculate damages.


    11) A statement of whether the parties consent to less than a unanimous verdict.
Not applicable as this is a bench trial.
                                                25
      Case 1:17-cv-05885-GHW Document 87 Filed 09/03/19 Page 26 of 26



Dated: New York, New York
       September 3, 2019
                                               VIRGINIA & AMBINDER, LLP
                                         By:         s/LaDonna M. Lusher
                                               LaDonna M. Lusher, Esq.
                                               Kara S. Miller, Esq.
                                               Michele A. Moreno, Esq.
                                               40 Broad Street, Seventh Floor
                                               New York, New York 10004
                                               Tel: (212) 943-9080
                                               Fax: (212) 943-908
                                               llusher@vandallp.com

                                               TAKEROOT JUSTICE
                                               S. Tito Sinha, Esq.
                                               Farrell A. Brody, Esq.
                                               Eliseo Cabrera, Esq.
                                               123 William Street, Sixteenth Fl.
                                               New York, New York 10038
                                               Tel: (646) 459-3020
                                               Fax: (212) 533-4598
                                               tsinha@takerootjustice.org

                                               Attorneys for the Plaintiffs

                                               HEREBERT LAW GROUP LLC
                                               John T. Herbert, Esq.
                                               96 Engle Street
                                               Englewood, NJ 07631
                                               Tel: (201) 490-4070
                                               Fax: (201) 490-4077
                                               jherbert@herbertlawllc.com

                                               J. SHEN LAW FIRM, LLC
                                               Jenny Shen, Esq.
                                               580 Sylvan Avenue, Suite M-G
                                               P.O. Box 1562
                                               Englewood Cliffs, New Jersey 07632
                                               Tel: (201) 227-8700
                                               Fax: (201) 227-8701
                                               jshen@jshenlaw.com

                                               Attorneys for Defendants


                                    26
